Citation Nr: 0414087	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  00-06 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for tinnitus 
prior to June 10, 1999.

2.  Entitlement to a rating in excess of 10 percent prior to 
June 10, 1999.

3.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for otitis media with 
tympanoplasty and bilateral hearing loss, currently rated as 
non-compensable.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1966 to October 
1966.

In a July 1999 rating decision by the Houston, Texas Regional 
Office (RO) of the Department of Veterans Affairs (VA), the 
RO recharacterized the otitis media with tympanoplasty and 
bilateral hearing loss and tinnitus as separate disabilities.  
A 10 percent rating for tinnitus was assigned effective from 
June 10, 1999.  The veteran perfected an appeal to the Board 
of Veterans' Appeals (Board).  In December 2001, the veteran 
testified before the undersigned in Washington, D.C.  In an 
April 2002 decision, the Board, in pertinent part, denied the 
issues of entitlement to an increased rating for tinnitus and 
entitlement to a compensable evaluation for tinnitus prior to 
June 10, 1999.  The issue of entitlement to an increased 
rating for otitis media with tympanoplasty and bilateral 
hearing loss, was deferred pending development.  

The veteran appealed the Board's decision with regard to the 
issues of entitlement to an increased rating for tinnitus and 
entitlement to a compensable evaluation for tinnitus prior to 
June 10, 1999 to the United States Court of Appeals for 
Veterans Claims ("the Court").

In March 2003, the Court issued an order vacating in part the 
Board's April 2002 decision.  The issues of entitlement to an 
increased rating for tinnitus and entitlement to a 
compensable evaluation for tinnitus prior to June 10, 1999, 
were vacated.  The Court remanded the case back to the Board.

This appeal is REMANDED in part to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In a July 1999 rating decision, the veteran's tinnitus 
disability was separated from his service-connected otitis 
media and he was granted a separate 10 percent rating 
effective June 10, 1999, based on a change in VA regulation.  

2.  The Court has invalidated the part of the regulation in 
effect prior to June 1999 that contained a trauma requirement 
for a compensable rating to apply.  

3.  A June 10, 1998 VA medical report shows a reference to 
tinnitus.   

4.  The veteran has stated that his tinnitus has been 
persistent.  


CONCLUSION OF LAW

An effective date of June 10, 1998 is warranted for a 10 
percent rating for tinnitus.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. §§ 3,157, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  First, VA has a duty to notify the 
claimant and his/her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The Board herein is addressing the matter of entitlement to a 
compensable evaluation for tinnitus prior to June 10, 1999.  
The veteran is being granted a 10 percent rating for tinnitus 
effective January 23, 1999.  This is a limited grant of the 
benefits sought; thus, the veteran is not prejudiced by this 
decision.  

In a November 1994 rating decision, service connection was 
granted for tinnitus, and it was rated as part and parcel of 
the veteran's service-connected otitis media.  It was noted 
that a separate evaluation could be assigned for tinnitus 
which was a symptom of a head injury, concussion, or acoustic 
trauma, but not for tinnitus which was a symptom of a disease 
where the tinnitus would be considered in the evaluation of 
the underlying disease.  In this case, it was determined that 
the veteran's tinnitus was due to the veteran's ear infection 
and was not a separate entity, but part of the underlying 
disability of otitis media with tympanoplasty with bilateral 
hearing loss.  

In March 1997, the veteran was treated on a VA outpatient 
basis for tinnitus.  In December 1997, the veteran was 
afforded a VA audiological examination which confirmed that 
the veteran had tinnitus.  Subsequent VA records also showed 
diagnoses of tinnitus.  

In a July 1998 decision, the Board denied entitlement to an 
increased rating for the veteran's otitis media with 
residuals of bilateral tympanoplasty, defective hearing, and 
tinnitus.  This decision is final based on the evidence of 
record.

Thereafter, VA outpatient records were received.  In 1998 
records, the veteran's disabilities were listed under Axis 
III in VA psychiatric records.  One such record was dated 
June 10, 1998.  Tinnitus was listed among the diagnoses.  In 
a January 23, 1999 VA outpatient report, it was noted that 
the veteran had chronic tinnitus and was being treated for 
that problem.  

In April 1999, a claim for an increased rating for tinnitus 
was received.  

In July 1999, the veteran's tinnitus disability was separated 
from his service-connected otitis media and he was granted a 
separate 10 percent rating effective June 10, 1999, based on 
a change in VA regulation.  The veteran appealed the assigned 
effective date of June 10, 1999, for the compensable rating.  

At the time of his personal hearing before the undersigned in 
December 2001 and in subsequent presentations by his 
representative, statements were presented with regard to the 
veteran's claim for an earlier effective date for a 
compensable rating for tinnitus.  The veteran's 
representative argues that the failure to award an effective 
date prior to June 10, 1999, for a compensable rating for 
tinnitus denies the veteran equal protection of the law 
guaranteed by the Fifth Amendment of the United States 
Constitution.  He argues that VA created unconstitutional 
classifications for veteran's having service-connected 
tinnitus in that veterans were discriminated against based on 
the way they incurred tinnitus.  VA's prior requirement that 
in order to be assigned a compensable rating, a veteran must 
have had tinnitus due to head injury, concussion, or acoustic 
trauma was arbitrary and irrational.

In a July 1999 rating decision, the veteran's tinnitus 
disability was separated from his service-connected otitis 
media and he was granted a separate 10 percent rating 
effective June 10, 1999, based on a change in VA regulation. 

At the time the veteran was granted service connection for 
tinnitus and prior to June 10, 1999, the most pertinent 
diagnostic code to address tinnitus was Diagnostic Code 6250, 
which allowed a compensable (10 percent) rating for tinnitus 
if it was persistent and resulted from a head injury, 
concussion, or acoustic trauma.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6260, effective prior to June 10, 1999.  On 
June 10, 1999, Diagnostic Code 6260 was amended to provide 
that service-connected tinnitus would be rated as 10 percent 
disabling if recurrent.  See 38 C.F.R. § 4.87, Diagnostic 
Code 6260, effective on and after June 10, 1999.  The amended 
Diagnostic Code 6260 also noted that a separate evaluation 
for tinnitus may be combined with an evaluation under 
diagnostic code 6100, 6200, 6204 or other diagnostic code, 
except when tinnitus supports an evaluation under one of 
those diagnostic codes.  See 38 C.F.R. § 4.87, Code 6260, and 
Note, effective as of June 10, 1999.

In Wanner v. Principi, 17 Vet. App. 4, 17-18 (2003), the 
Court invalidated that part of the regulation in effect prior 
to June 1999 that contained a trauma requirement for a 
compensable rating to apply.  The Court stated that the 
regulation for tinnitus, as it existed before the 1999 
amendment, was invalid insofar as it required the disability 
to be a symptom of "head injury, concussion[,] or acoustic 
trauma," as this requirement conflicted with 38 U.S.C.A. § 
1110 which mandated compensation for any veteran with a 
service-connected disability.  The Court stated that it was 
arbitrary and capricious to exclude certain veterans from 
receiving compensation based on the way in which they 
incurred their service-connected disability.  Id.

Thus, in Wanner, the Court invalidated the earlier version of 
Diagnostic Code 6260 to the extent that compensation was 
denied where recurrent tinnitus was not shown to be due to 
head injury, concussion, or acoustic trauma.  Where 
application of the pre-June, 10, 1999, rating criteria is 
necessary, the remaining requirement for the award of a 10 
percent disability rating is persistent tinnitus.  Thus, a 
compensable rating may be assigned prior to June 1999 for 
persistent tinnitus.  The veteran has indicated that his 
chronic tinnitus has always been persistent.  He is competent 
to state that he has had persistent ringing in his ears.  The 
remaining question is what is the proper effective date.  

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 (1997; 
Quarles v. Derwinski, 3 Vet. App. 129, 134-135 (1992); 
VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  In making this 
determination the Board must consider all of the evidence, 
including that received prior to a previous final decision.  
Hazan v. Gober, 10 Vet. App. 511 (1997).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.; see 
also VAOPGCPREC 12-98.  

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155.  The regulation which governs informal claims, 38 
C.F.R. § 3.155, provides as follows: (a) Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
... may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Id.

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.

As noted above, the Board must determine the date of receipt 
of the veteran's claim for an increased rating for tinnitus 
and then determine the date that it became factually 
ascertainable that the veteran's tinnitus increased in 
severity.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r).

The June 10, 1998 VA outpatient records documented some form 
of evaluation of tinnitus.  This VA medical report 
constitutes a claim.  See 38 C.F.R. § 3.157(b)(1).  The 
veteran has indicated that his chronic tinnitus has always 
been persistent.  As noted, he is competent to state that he 
has had persistent ringing in his ears.  Although the 1998 
Board decision is final, the June 10, 1998 VA treatment 
record was an unrecognized claim and not considered by the 
Board.  Thus, the Board decision remains final as to the 
evidence then of record.  However, the June 10, 1998 VA 
treatment document constitutes a new claim.  (See Hazan 
regarding effective dates and prior decisions of the Board.)

The Board record does not contain a claim, informal claim or 
evidence of an increase in disability in the year prior to 
June 10, 1998, in that there is no medical evidence 
reflecting any complaints or treatment for tinnitus or any 
intent by the veteran to seek an increased rating nor is 
there any correspondence from the veteran or his 
representative dated therein.  Based on the foregoing, the 
Board therefore finds that the veteran's date of claim is 
June 10, 1998.  

Based on the foregoing, the Board finds that the earliest 
possible effective date for the veteran's claim for an 
increased rating for tinnitus wasJune 10, 1998.  


ORDER

An effective date of June 10, 1998 is granted for a 10 
percent rating for tinnitus.


REMAND

As noted, there has been a significant change in the with the 
enactment of the VCAA.  The VA's duty to assist the veteran 
includes informing him of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

The veteran was sent a VCAA letter in January 2001.  It was 
not sufficient with regard to current VCAA directives.  
Accordingly, VA should undertake the appropriate actions to 
ensure that the current directives of VCAA have been 
followed.  Disabled Am. Veterans v. Sec'y. of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

During the course of the appeal, effective June 13, 2003, VA 
amended Diagnostic Code 6260.  The veteran should be provided 
a copy of the amended regulation and his claims should be 
considered in light of that change as well as VAOGCPREC 2-
2003.  

With regard to the issue of entitlement to an increased 
rating for otitis media with tympanoplasty and bilateral 
hearing loss, the AOJ was requested by the Board to afford 
the veteran a VA examination to include an audiological 
evaluation.  An audiogram was not performed.  The veteran 
should therefore be afforded another VA ear examination.  

The veteran is hereby informed that if there is evidence 
supporting the issues on appeal, he must submit that evidence 
to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that the veteran's 
ear disorders have increased in severity 
or that he is entitled to a rating in 
excess of 10 percent prior to June 1999 
for his tinnitus, he must submit that 
evidence to VA.  

2.  The AOJ should send the veteran an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 with regard 
to all of the issues on appeal.  

3.  The veteran should be afforded a VA 
ear examination to include an 
audiological evaluation to determine the 
current nature, extent, and 
manifestations of the veteran's otitis 
media with tympanoplasty and bilateral 
hearing loss.  An audiogram adequate for 
rating purposes should be performed.    

4.  The veteran should be provided a copy 
of the amended Diagnostic Code 6260, 
effective June 13, 2003.  The veteran's 
claims should be considered in light of 
that change as well as VAOGCPREC 2-2003.  

5.  If upon completion of the requested 
actions, any claim remains denied, the 
case should be returned after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



